             Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 1 of 11



 1   BERNSTEIN LITOWITZ BERGER
       & GROSSMANN LLP
 2   MARK LEBOVITCH (admitted pro hac vice)
 3   (markl@blbglaw.com)
     JOHN RIZIO-HAMILTON (admitted pro hac vice)
 4   (johnr@blbglaw.com)
     ABE ALEXANDER (admitted pro hac vice)
 5   (abe.alexander@blbglaw.com)
     1251 Avenue of the Americas
 6   New York, NY 10020
 7   Tel: (212) 554-1400
     Fax: (212) 554-1444
 8
            -and-
 9
     JONATHAN D. USLANER (Bar No. 256898)
10   (jonathanu@blbglaw.com)
11   2121 Avenue of the Stars, Suite 2575
     Los Angeles, CA 90067
12   Tel: (858) 793-0070
     Fax: (858) 793-0323
13
     Counsel for Lead Plaintiff Union Asset
14
     Management Holding AG and Lead Counsel
15   for the Class

16   [Additional counsel on signature page]

17                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                     SAN JOSE DIVISION
19

20   In re Oracle Corporation Securities      CLASS ACTION
     Litigation
21                                            Case No. 18-cv-04844-BLF
22
                                              THE PARTIES’ JOINT SUBMISSION
23                                            RE: CASE SCHEDULE

24

25

26
27

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE
     Case No. 18-cv-04844-BLF
               Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 2 of 11



 1            Lead Plaintiff Union Asset Management Holding AG (“Lead Plaintiff”) together with
 2   Defendants Oracle Corporation, Safra A. Catz, Paula R. Hurd, as Trustee of the Hurd Family
 3   Trust, Lawrence J. Ellison, and Ken Bond (collectively, “Defendants”) make the following joint
 4   submission regarding the case schedule.     At the conclusion of this submission, each Party has
 5   described its position on the one item remaining in dispute.
 6                               THE PARTIES’ JOINT STATEMENT
 7            The Parties filed their Joint Case Management Statement (ECF No. 90) and agreed to
 8   meet and confer and propose a schedule to govern this Action after the Court set a trial date.
 9            On April 29, 2021, the Court held the Case Management Conference (ECF No. 92).
10            On April 30, 2021, the Court entered the Case Management Order (ECF No. 94), setting
11   certain deadlines and dates, including the last day to request leave to amend the pleadings; last
12   day to file the motion for class certification; last day to hear dispositive motions; final pretrial
13   conference; and trial.
14            In the Case Management Order, the Court requested that the Parties meet, confer, and
15   submit by May 21, 2021, a stipulation and order setting all deadlines not already set by the
16   Court.
17            The Parties have met and conferred on the stipulated schedule.
18            With one exception identified below, the Parties have agreed on a stipulated schedule,
19   subject to the approval of the Court:
20                            Event                                 Date or Deadline
21        Parties to Exchange Initial Disclosures      May 21, 2021
          Pursuant to Rule 26(a)
22

23        Last Day to Request Leave to Amend the       June 29, 2021
          Pleadings per F. R. Civ. P. 15
24
          Substantial Completion of Document           Plaintiff’s proposal: December 23, 2021
25        Production                                   Defendants’ proposal: April 28, 2022

26        Initial Mediation                            By February 16, 2022
27

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                                   2
     Case No. 18-cv-04844-BLF
           Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 3 of 11




 1                         Event                                Date or Deadline
 2      Plaintiff to Move for Class Certification   October 8, 2021
 3      Defendants to File Any Opposition to        December 9, 2021
        Class Certification
 4

 5      Deadline to File Reply in Further Support February 9, 2022
        of Class Certification
 6
        Tentative Hearing Date for Class            March 3, 2022
 7      Certification
 8      Deadline to Complete Fact Discovery         September 15, 2022
 9
                                                    *Including deadline to bring any motions
10                                                  to compel or other discovery-related
                                                    motions
11

12      Identification of Experts by Party          September 23, 2022
13      Bearing Burden of Proof

14      Deadline to Serve Opening Expert            October 18, 2022
        Reports for Issues on Which the Party
15      Bears the Burden of Proof
16      Identification of Rebuttal Experts          October 24, 2022
17      Deadline to Serve Rebuttal Expert           November 22, 2022
18      Reports

19      Deadline to Serve Reply Expert Reports      December 22, 2022

20      Expert Discovery                            January 3, 2023 – January 31, 2023

21                                                  *Expert depositions to occur within this
                                                    period
22

23
        Deadline to File Dispositive Motions        March 6, 2023
24
        Deadline to File Oppositions to             April 20, 2023
25      Dispositive Motions
26      Deadline to File Replies for Dispositive    May 25, 2023
        Motions
27

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                           3
     Case No. 18-cv-04844-BLF
             Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 4 of 11




 1                          Event                                     Date or Deadline
 2        Last Day to Hear Dispositive Motions         June 15, 2023 (9:00 AM)
 3        Final Pretrial Conference                    October 5, 2023 (1:30 pm)
 4        Trial                                        November 6, 2023 (9:00 am)
 5

 6                                          DISPUTED ISSUE
 7          As noted above, the Parties reached agreement on all dates in the proposed schedule with
 8   one exception: the date for the substantial completion of document production. Lead Plaintiff
 9   proposes a deadline of December 23, 2021. Defendants propose a deadline of April 28, 2022.
10   The Parties’ respective positions are briefly set forth below.
11          Lead Plaintiff’s Position: Lead Plaintiff believes that its proposed deadline for the
12   substantial completion of document production in response to initial requests is appropriate for
13   several reasons. First, Lead Plaintiff served its initial requests for production on Defendants on
14   April 27, 2021, and Defendants will have eight months to substantially complete their document
15   production responsive those initial requests. This provides more than adequate time when
16   compared to other securities class action discovery schedules, including those entered by this
17   Court. See, e.g., In re Extreme Networks, Inc. Sec. Litig., 15-cv-4883-BLF (ECF No. 143)
18   (completion of substantial document production scheduled six months after initial discovery
19   requests served); In re Sandisk LLC Sec. Litig., 15-cv-1455 (ECF No. 194) (completion of
20   substantial document production scheduled three months after initial discovery requests served);
21   Hatamian v. Advanced Micro Devices, Inc., 14-cv-226 (ECF No. 129) (completion of substantial
22   document production scheduled four months after initial discovery requests served).
23          Second, Defendants’ proposal would give Defendants a year to substantially complete
24   their document production in response to initial requests, while giving Lead Plaintiff less than
25   five months to: (i) analyze the documents; (ii) issue and receive necessary third-party discovery
26   based on those documents; and (iii) take all of the fact depositions. This is a lopsided allocation
27   of the fact discovery period that is heavily and unnecessarily tilted in Defendants’ favor. By
28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                                  4
     Case No. 18-cv-04844-BLF
             Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 5 of 11




 1   contrast, Lead Plaintiff’s proposal provides both sides approximately eight months to

 2   substantially complete document production and then nine months to complete the additional

 3   critical steps noted above. This is a more equitable and appropriate allocation of the fact

 4   discovery period, and it accords with other securities class action discovery schedules, including

 5   those entered by this Court. See, e.g., Extreme Networks, 15-cv-4883-BLF (ECF No. 143)

 6   (thirteen months between the completion of substantial document production for initial discovery

 7   requests and the close of fact discovery); Hatamian, 14-cv-226 (ECF No. 129) (eight months

 8   between the completion of substantial document production for initial discovery requests and the

 9   close of fact discovery).

10          Defendants incorrectly characterize the schedule in Extreme Networks, 15-cv-4883-BLF,

11   and similar cited cases, to support their proposed schedule. In Extreme Networks, the Court set a

12   six-month deadline for the substantial completion of document production in response to initial

13   discovery requests and set a separate deadline for producing in response to follow up discovery

14   requests. Defendants conflate these two schedules, treating them as a single schedule covering

15   initial requests. Here, Lead Plaintiff intends for the substantial document production deadline to

16   apply only to the initial document requests, which were served on April 27. Lead Plaintiff does

17   not anticipate serving any additional discovery requests, but if it becomes necessary, Lead

18   Plaintiff will confer with Defendants and mutually agree to a later substantial completion date for

19   those requests. Given that Lead Plaintiff does not intend to serve follow up requests, it did not

20   include a schedule for such requests in this submission.

21          Third, per the Court’s Case Management Order, the Parties intend to hold an initial

22   mediation session by February 16, 2022. Providing for the substantial completion of document

23   production before the mediation will give the mediation the best chance of success because it

24   will allow the Parties to intelligently evaluate the claims based on the documentary record.

25          Fourth, the deadline that Lead Plaintiff proposes is not for the full completion of

26   document production; it is only for substantial completion of documents in response to initial
27

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                                  5
     Case No. 18-cv-04844-BLF
             Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 6 of 11




 1   requests. Defendants will have additional time to fully complete their production later in the

 2   discovery period, if needed.

 3          Finally, Defendants’ reasons for why they should be allowed an entire year to

 4   substantially produce their documents fail. Defendants’ assertion that Plaintiff’s schedule is

 5   “front-loaded” is incorrect: the proposed schedule provides Defendants eight months to

 6   substantially produce documents responsive to the first set of document requests—ample time by

 7   any measure. And, contrary to what Defendants assert, the law does not permit them to

 8   effectively stay document discovery until the court hears and/or rules on class certification. The

 9   law is plain that document discovery commences immediately upon a denial of a motion to

10   dismiss in securities class actions. By asking to delay the substantial completion of document

11   production until nearly two months after Lead Plaintiff has argued class certification, Defendants

12   are effectively asking the Court to bifurcate merits and class discovery—a request that is

13   “disfavored” and regularly denied in securities class actions, where courts routinely grant class

14   certification. See Todd v. STAAR Surgical Co., 2017 WL 821662, at *3 (C.D. Cal. Jan. 5, 2017)

15   (“As the Ninth Circuit has so aptly stated, securities fraud cases fit Rule 23 ‘like a glove.’”); see

16   also White v. E-Loan, Inc., 2006 WL 2850041, at *2 (N.D. Cal. Oct. 5, 2006) (discovery

17   bifurcation motions are “disfavored”); Ahmed v. HSBC Bank USA, Nat’l Ass’n, 2018 WL

18   501413, at *3 (C.D. Cal. Jan. 5, 2018) (rejecting bifurcation, collecting cases, and noting that

19   “many courts are reluctant to bifurcate class-related discovery from discovery on the merits”);

20   Garza v. Brinderson Constructors, Inc., 2017 WL2861128, at *1 (N.D. Cal. July 5, 2017); Smith

21   v. Levine Leichtman Capital Partners, Inc., 2011 WL 13153189, at *1 (N.D. Cal. Feb. 11, 2011).

22          Defendants’ remaining miscellaneous arguments fail. Their self-serving characterization

23   of Lead Plaintiff’s document requests as “overly broad” is irrelevant. Disputes about document

24   requests—routine in litigation—will be expeditiously resolved through Defendants’ objections

25   and the ensuing meet-and-confer process and, if necessary, motion practice. Indeed, Defendants

26   served thirty-seven requests on Lead Plaintiff, some of which seek documents for an eleven-year
27   period, and these requests will be resolved in the same way. Any such theoretical dispute (on

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                                    6
     Case No. 18-cv-04844-BLF
              Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 7 of 11




 1   either side) surely does not warrant an entire year to substantially produce responsive documents.

 2   Next, Defendants’ contention that their “proposal still allows Plaintiff the leisurely pace of

 3   [taking] one deposition per week” is based on faulty math, ignoring that, after the receipt of the

 4   document productions, Lead Plaintiff will require significant time to review and analyze them

 5   before conducting any depositions. Defendants’ proposal, if accepted, would severely constrain

 6   Lead Plaintiff’s ability to conduct effective depositions and third-party discovery before the fact

 7   discovery deadline.     Equally without merit is Defendants’ assertion that the “COVID-19

 8   pandemic” requires a year for them to produce documents. While the pandemic may interfere

 9   with Lead Plaintiff’s taking depositions, it poses little-to-no interference with Defendants’ ability

10   to review and produce documents—nearly all of which are in an electronic form and can be

11   reviewed remotely.

12          Defendants’ Position: Plaintiffs propose that Defendants substantially complete their

13   document production by December 23, 2021—nearly two years before trial (and in the midst of

14   the holiday season). Defendants’ proposal of April 28, 2022 (18 months before trial) makes

15   more sense.

16          First, document discovery in securities class actions is asymmetrical and the most

17   burdensome and expensive aspect of discovery, a factor animating the Reform Act’s passage.

18   Cf. H.R. CONF. REP. NO. 104-369, at 37 (reporting that discovery accounts for 80% of costs in

19   securities cases). Plaintiffs seek to front-load most of that cost before class certification, a

20   strategy long seen as coercive. Id.; Merrill Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547

21   U.S. 71, 81 (2006); see Manual for Complex Litig. § 21.14 (4th ed.) (merits discovery “may

22   ultimately be unnecessary” if class is not certified).

23          Second, Plaintiffs’ date assumes that document production can begin immediately. That

24   is unrealistic in light of the breadth of Plaintiffs’ 66 document requests. Plaintiffs’ document

25   requests served in late April are not merely an “initial” set. Given the number and breadth of the

26   requests, the vast majority—if not all—of Defendants’ document productions in this matter will
27   be in response to this first set of requests. For example, Plaintiffs demand “all documents

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                                    7
     Case No. 18-cv-04844-BLF
             Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 8 of 11




 1   concerning Cloud Product revenues and sales” for a 56-month period, even though this Court

 2   held that it was allowing only a “narrow omissions” case concerning 11 statements made over 13

 3   months. (ECF 84 at 35 & n.19.) Given Plaintiffs’ starting place, it may take time (and possibly

 4   Court intervention) for the parties to reach agreement on a reasonable scope of discovery.

 5          Third, Defendants’ proposal aligns with the case schedule that this Court approved in In

 6   re Extreme Networks, Inc. Sec. Litig., Case No. 5:15-cv-04883-BLF (ECF 143), in which

 7   approximately 62% of the total fact discovery period was allocated for document and written

 8   discovery. Here, Defendants’ proposal would allocate approximately 70% of the fact discovery

 9   period to document production and written discovery, while Plaintiffs’ proposal would allocate

10   just 45%. Even if Plaintiffs are permitted to take 20 depositions (double the limit), Defendants’

11   proposal still allows Plaintiffs the leisurely pace of one deposition per week.            Plaintiffs

12   mistakenly compare deadlines for substantial completion of production in response to initial

13   document requests in Extreme Networks and Hatamian. Here, the date at issue is substantial

14   completion for all document production. Reviewing the correct, later substantial completion

15   dates from Extreme Networks and Hatamian shows a schedule comparable to Defendants’

16   proposal. Further, the parties in SanDisk were unable to meet the aggressive initial schedule and

17   obtained a discovery extension five months later. (See 15-cv-1455 (ECF No. 228).)

18          Finally, even as there are signs that the disruption caused by the COVID-19 pandemic is

19   waning, it is still a realistic near-term challenge for which Defendants’ proposal accounts.

20          Plaintiffs’ arguments are not persuasive.       Plaintiffs do not need nine months after

21   substantial completion to “analyze” documents produced or take third-party discovery. As in all

22   complex securities litigation, Plaintiffs here can, and will, analyze Defendants’ documents on a

23   rolling basis as productions occur. The same holds true for the unspecified third-party discovery

24   that likely has little, if any, merit given that this case turns on the accuracy of Oracle statements

25   and the state of mind of its speakers.

26          There also is no basis for Plaintiffs’ claim to need all documents before the mediation
27   deadline to “intelligently evaluate” the case. By that logic, mediation should be after depositions

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                                    8
     Case No. 18-cv-04844-BLF
             Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 9 of 11




 1   and a class certification decision so that Defendants can “intelligently evaluate” the case. The

 2   whole point of early mediation is to make an intelligent decision based on extensive (but still

 3   incomplete) information before the parties incur significant unrecoverable costs. Also, the four

 4   to six weeks between Plaintiffs’ proposed deadline and an initial mediation is inconsistent with

 5   Plaintiffs’ stated need for nine months to analyze documents between substantial completion and

 6   close of fact discovery.

 7                                            *       *       *

 8          The Parties and their counsel thank the Court for its attention to this matter.

 9

10   Dated: May 21, 2021                                /s/    John Rizio-Hamilton
                                                       BERNSTEIN LITOWITZ BERGER &
11
                                                            GROSSMANN LLP
12                                                     JOHN RIZIO-HAMILTON (pro hac vice)
                                                       (johnr@blbglaw.com)
13                                                     MARK LEBOVITCH (pro hac vice)
                                                       (markl@blbglaw.com)
14                                                     ABE ALEXANDER (pro hac vice)
                                                       (abe.alexander@blbglaw.com)
15
                                                       NICHOLAS GERSH (pro hac vice)
16                                                     (nicholas.gersh@blbglaw.com)
                                                       1251 Avenue of the Americas
17                                                     New York, NY 10020
                                                       Tel: (212) 554-1400
18                                                     Fax: (212) 554-1444
19
                                                       JONATHAN D. USLANER (Bar No.
20                                                     188574)
                                                       (jonathanu@blbglaw.com)
21                                                     2121 Avenue of the Stars
                                                       Suite 2575
22                                                     Los Angeles, CA 90067
23                                                     Tel: (310) 819-3472

24                                                     Counsel for Lead Plaintiff
                                                       Union Asset Management Holding AG and
25                                                     Lead Counsel for the Class
26
27

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                               9
     Case No. 18-cv-04844-BLF
            Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 10 of 11




 1
     Dated: May 21, 2021                   /s/ Mark R. S. Foster
 2                                         MORRISON & FOERSTER LLP
                                           JORDAN ETH (Bar No. 121617)
 3
                                           JEth@mofo.com
 4                                         MARK R.S. FOSTER (Bar No. 223682)
                                           MFoster@mofo.com
 5                                         ROBERT W. MAY (CA SBN 295566)
                                           RMay@mofo.com
 6                                         DAVID J. WIENER (Bar No. 291659)
                                           DWiener@mofo.com
 7
                                           425 Market Street
 8                                         San Francisco, CA 94105
                                           Tel: (415) 268-7000
 9                                         Fax: (415) 268-7522
10                                         Attorneys for Defendants Oracle
11                                         Corporation, Safra A. Catz, Paula R. Hurd,
                                           as Trustee of the Hurd Family Trust,
12                                         Lawrence J. Ellison, and Ken Bond

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                    10
     Case No. 18-cv-04844-BLF
            Case 5:18-cv-04844-BLF Document 101 Filed 05/21/21 Page 11 of 11




 1                        ATTESTATION (CIVIL LOCAL RULE 5-1(i)(3))

 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from the signatories.
 4   Dated: May 21, 2021                                BERNSTEIN LITOWITZ BERGER
                                                         & GROSSMANN LLP
 5

 6
                                                        /s/ John Rizio-Hamilton
 7                                                      John Rizio-Hamilton

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     THE PARTIES’ JOINT SUBMISSION RE: CASE SCHEDULE                                                   11
     Case No. 18-cv-04844-BLF
